Citation Nr: 1714132	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-30 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to July 1956.  His DD 214 shows that his related civilian occupation was surface transportation helper.  His most significant duty assignment was "325th Motor Vehicle Sq. (ADC)."  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a January 2017 videoconference before the undersigned Veterans Law Judge (VLJ) and a transcript is on file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service treatment records are unavailable, having been destroyed in a fire.   

2.  The Veteran's credible statements of inservice exposure to loud noise on a firing range, motor pool, and flight line are consistent with available service information.  

3.  The Veteran now has a bilateral sensorineural hearing loss and bilateral tinnitus.  

4.  The Veteran's bilateral sensorineural hearing loss and bilateral tinnitus have been found by a competent medical opinion to be more likely than not due to postservice noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).  

2.  The criteria for service connection for bilateral tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by letters in October 2010 and June 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to assistance, VA has provided information as to how the Veteran could provide evidence and testimony and how it would assist in obtaining evidence.  VA has obtained private clinical records, and VA outpatient treatment (VAOPT) records.  

VA has attempted to obtain the Veteran's service records.  However, information obtained shows that the Veteran's service treatment records (STRs) were destroyed in a fire and that there are no records in the Surgeon General's Office (SGO).  A formal RO memorandum in August 2009 as to the Unavailability of Service Records sets forth the steps taken to attempt to locate and obtain the Veteran's service records.  It was determined that the service records were unavailable for review.  All procedures to obtain the service records had been correctly followed, and evidence of written notifications of efforts to obtain the records was in the file.  All efforts to obtain the needed military information had been exhausted; and further attempts were futile and that, based on these facts, the records were not available.  Additional information on file indicates that the National Personnel Records Center (NPRC) response in September 1979 indicated that the Veteran's service treatment records (STRs) were fire-related.  

The Veteran was afforded a VA examination in February 2012 as to his claims.  The Board may assume the competence of VA examiners and the adequacy of a VA medical opinion unless either is challenged.  Here, the adequacy of the examinations and medical opinions is not specifically challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  At the videoconference reference was made to the findings and opinion of the 2012 VA examiner but these were vague in nature.  Indeed, the service representative suggested that the 2012 examiner found that the Veteran's hearing loss did not meet VA standards.  However, this is incorrect.  

To the extent that it may have been contended that the VA examiner had not conceded his inservice exposure to acoustic trauma, a fair interpretation of that examiner's opinion is that when afforded the opportunity to report having a hearing loss or tinnitus at the time of a neurologic evaluation in 1980 the Veteran did not do so.  The examiner also noted a significant history of postservice noise exposure (which is in contrast to the Veteran's testimony).  That examiner did not disagree with the Veteran's self-report of inservice exposure to acoustic trauma, as alleged, but the examiner's comments reflect that the examiner did not believe that the exposure was as significant as the Veteran now alleges, compared to his postservice occupational noise exposure.  

The VA examination report is accepted as adequate because it provides evidentiary information that speaks directly to the Veteran's subjective complaints, and the objective findings found on evaluation.  38 C.F.R. § 3.326.  An examination is adequate when there is a reasoned medical explanation connecting a clear conclusion with supporting data, so that evaluation of the claimed disability will be a fully informed one and does not require the Board to exercise independent medical judgment but allows the Board to consider and weigh it against contrary opinions (although in this case there are no contrary opinions).  See generally Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (citing Green v. Derwinski, 1 Vet. App. 122, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).  

The Veteran testified at a January 2017 videoconference before the undersigned VLJ.  38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The videoconference focused on the elements necessary for claim substantiation and the Veteran and his representative, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Also, it has not been alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Dickens v. McDonald, 814 F.3d 1359 (Fed.Cir. 2016) (the Board is not required to discuss a potential violation of 38 C.F.R. § 3.103(c)(2), as discussed in Bryant v. Shinseki, 23 Vet. App. 488 (2010) unless an appellant raises such issue).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

The Board has thoroughly reviewed all the evidence of record.  This analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that any evidence not explicitly discussed has been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000); and Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).


Background

The Veteran's STRs are not available, having been destroyed in a fire. 

On VA examination in April 1980 for evaluation of headaches a skull X-ray revealed the presence of an osteoma in the left frontal region.  His previous employment was as a merchant seaman.  His clinical history, particularly from a neurologic standpoint, was taken but he did not relate having or having had a hearing loss or tinnitus.  

VA outpatient treatment (VAOPT) records in the 1980s include a "Problem List" which reflects a history of "1976" post-concussion headaches/cluster headaches, status post skull fracture - left temporal region.  

The Veteran was hospitalized at the St. Mary's Hospital in August 1993 for a left-sided cerebrovascular accident (CVA, also called a stroke).  He was admitted with right-sided hemiparesis, weakness, and loss of motor function.   A CT scan of his head showed small lacunar infarct in the right caudad nucleus.  On a neurologic evaluation there was not notation of any hearing loss or complaints of tinnitus.  It was noted that he had a history of having been hit by a cable while working on a ship, and having been disabled since 1978.  He had "RIND" (reversible ischemic neurologic deficit) syndrome.  

On VA audiology evaluation in February 2012 the Veteran's records were reviewed.  Audiometric testing was done which revealed results, measured in decibels, at certain frequencies, as follows:  

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
30
30
30
25
40
Left Ear
35
30
30
35
45

Speech discrimination ability was 96 percent in the right ear and 98 percent in the left ear.  The diagnosis was a bilateral sensorineural hearing loss.  

There were no audiological examinations in the records.  However, the Veteran reported that he served in the Air Force in the mail department "for a pretty good while" and "drove the general around" as his main duties.  He denied combat exposure.  The record did have other reported medical concerns documented by the Veteran and medical staff and, also, in 1980, he reported that he had no complaints about his ears at a neurologic examination.  Based on the fact that the Veteran had minimal noise exposure in  the service, with no combat exposure, and there was no documented complaint or concerns of hearing loss, it was opined that it was less likely than not that his hearing loss was related to his military noise exposure.  It was noted that the Veteran worked for 36 years after the service on a ship, "keeping the diesels going" in the engine department.  The Veteran's hearing loss was more likely than not related to his civilian noise exposure.  

It was also noted that he had recurrent tinnitus.  In recording the Veteran's history he reported that he was unsure of the onset date of his tinnitus.  He reported he had had it for "quite awhile."  He reported, "it comes and goes.  It'll go a few weeks without.  Sometimes I rub my ear with my finger to stop the noises."  

The Veteran's records were reviewed and revealed no complaint of tinnitus documented [prior to filing his initial claim for service connection for tinnitus].  In addition, he denied any concerns or problems with his ears in a 1980 neurological examination.   Based on the fact that there was no documented complaint of tinnitus, there was no specific causal event, no exact or estimated onset date or frequency, it was the examiner's opinion that the Veteran's tinnitus was not related to his military noise exposure.  The tinnitus that the Veteran current experienced was more likely than not related to the cause of his hearing loss which was most likely civilian noise exposure.   

At the January 2017 videoconference the Veteran's representative stated that the February 2012 VA examiner had not been able to provide a medical nexus opinion as to the etiology of the Veteran's hearing loss without speculation, although the examiner indicated that the Veteran's diminished hearing acuity did not qualify as a hearing loss by VA standards.  Page 4.  That examiner also indicated that there was a change in hearing thresholds during service.  Page 4.  The examiner indicated that it was less likely as not that a hearing loss was caused by military noise exposure.  Page 5.  

The Veteran testified that during service he had worked at a flight line and next to loud engines.  Page 5.  He had also been exposed to loud noise at a firing range, to which he went about every other day.  Page 6.  His military occupational specialty was actually in motor transportation, which exposed him to loud noise.  Page 7.  In that capacity, driving around, he often went to flight lines.  He had no preservice noise exposure.  During service he was not given any hearing protection.  Page 8.  He started having hearing problems and tinnitus during service.  Pages 9 and 10.  He was also exposed to loud noise at a firing range during basic training.  Page 14.  After basic training, when he went to the firing range twice, he went to a firing range about once monthly.  Page 16.  He would drive along flight lines once or twice weekly.  Page 17.  At such times he would be in that vicinity for 2 to 3 hours.  Page 18.  During service, to attempt to stop the tinnitus he would place his finger in his ear.  Page 19.  

The Veteran testified that after service he was not exposed to loud noise in any occupation.  Page 20.  During and even immediately after service he was aware of his diminished hearing acuity and tinnitus.  Page 21.  The service representative again indicated that a VA examiner had suggested that the Veteran may have had a change in his threshold levels during service which could indicate noise exposure.  Page 27.  Thus, the examiner's opinion was based on mere speculation.  Page 27.  

Principles of Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a sensorineural hearing loss, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Sensorineural hearing loss is generally considered an organic disease of the nervous system by VA.  See Adjudication Manual Rewrite, M21-1MR, III.iv.4.B.12.a. ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a)").  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court of Appeals for Veterans Claims (Court) held in Fountain v. McDonald, 27 Vet. App. 258, 273 (2015), that under VA regulations tinnitus is a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease [] of the nervous system.'"  As the Court held that tinnitus is a chronic disease subject to applicable presumptions, the disease now falls within the parameters of 38 C.F.R. § 3.303(b)  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b) pertaining to continuity of symptomatology only applies to chronic diseases contemplated under § 3.309(a)).  

Where the service treatment records are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the SMRs in a fire does not create an adverse-presumption rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

A layperson is competent to describe visible or personally observable symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994).  However, where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

While competent to attest to symptoms personally experienced during or after military service, a layperson is generally not competent to testify that what was experienced inservice caused disability which was not clinically shown to have manifested until years after service, particularly in light the absence of contemporaneous and corroborating evidence of continuous symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999). 

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

At the outset, the Board notes that the Veteran's STRs are not available and have not been associated with his claims file.  The RO has been diligent in its attempts to locate the Veteran's records, having made multiple attempts to obtain the records from the usual government sources and from the Veteran himself.  The National Personnel Records Center (NPRC) has indicated that the Veteran's service records were most likely destroyed by fire.  

Given that the Veteran's STRs are not available for review, the Board will concede that it was likely that the Veteran would have been exposed to loud noise during his active service.  The Veteran's DD-214 (which has been obtained and associated with the claims file) reflects that he was assigned to the 325th Motor Vehicle Squadron.  His related civilian occupation was listed as surface transportation helper.  In his May 2010 hearing in conjunction with a claim for service connection for asbestosis, the Veteran confirmed that he worked in the motor pool.  Given this service and resolving reasonable doubt in the Veteran's favor, and his even more recent testimony of noise exposure at the videoconference, the Board concedes that the Veteran experienced inservice noise exposure, particularly inasmuch as such exposure is consistent with the conditions and circumstances of the Veteran's military occupational specialty.  

Moreover, it is undisputed that the Veteran now has both a bilateral sensorineural hearing loss and bilateral tinnitus.  This leaves only the matters of a connection of these disabilities to his military service.  

In this regard, a lay person is competent to report his personal perception as to his hearing acuity.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

The Board disagrees with the assertion of the service representative at the videoconference that absent the Veteran's service records a negative medical opinion could not be rendered without resorting to mere speculation.  This is because the examiner specifically noted that absence of evidence of hearing loss or tinnitus for many years after service but, unlike the Veteran's testimony, the clinical history he related at that examination was of such significantly probative value as to allow for the examiner to render an opinion.  If in rendering such an opinion the examiner would have had to resort to speculation, there is no reason to believe that this would not have been recorded in the report of the examination.  However, it was not and neither the Veteran nor his representative are competent to establish that the record before the 2012 VA examiner was not sufficient for the purpose of rendering an adequate medical nexus opinion.  More to the point, the examiner clearly gave greater significance and probative value to the Veteran's at least three decades of postservice occupational noise exposure than to the little more than two years of inservice noise exposure.  

Also, contrary to the contention at the videoconference, the VA examiner did not suggest that there was a change in the Veteran's threshold levels of hearing acuity or that there was not hearing loss by VA standards.  Rather, the examiner noted that there were no prior audiometric test results, because none had been conducted after service, on file and the examiner actually did render a diagnosis of a bilateral hearing loss.  

The Board recognizes the sincerity of the argument advanced by the Veteran that he suffers from a service-related hearing loss and tinnitus.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303, 3.156(a) (a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Further, the Board does not find the Veteran's testimony to be credible.  The Veteran testified, in essence, that his only noise exposure was during his military service.  However, this is in sharp contrast to the history he related at the 2012 VA audiology examination when he reported having postservice occupational noise exposure which, it must be noted, the VA examiner felt was dispositive of the question of etiology of the claimed hearing loss and tinnitus.  The Board is certainly sympathetic to the Veteran and recognizes that many of the events that he described occurred decades ago.  Absent consistent statements regarding his postservice occupational noise exposure, however, the Board cannot find the Veteran's statements regarding these issues to be credible.  

This is not to say that the Veteran was not exposed to loud noise during his military service.  However, this is not the same as being injured due to acoustic trauma and having resulting chronic disability.  That is to say, the Board declines to equate the mere presence of the Veteran in the vicinity of loud noise during service with permanent hearing loss from injury to the ears caused by acoustic trauma.  Although the Veteran, like most veterans, was exposed to loud noise during military service at some point in time, this does not automatically mean there was injury caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, even though the Veteran testified that during and after service he rubbed his ears attempting to alleviate his tinnitus and while conceding that the Veteran was exposed to loud noise, even in the environment mentioned, the Board rejects the notion that acoustic trauma resulting in chronic hearing loss and tinnitus should be conceded.  

In summary, the Board finds that the probative medical evidence does not establish that the Veteran is currently suffering from a hearing loss or tinnitus which is related to service.  Further, the Board finds no medical evidence establishing a nexus between any hearing loss or tinnitus which the Veteran may now have and his inservice noise exposure.  Indeed, the only competent evidence on this question shows his hearing loss and tinnitus are related to postservice noise exposure.  Accordingly, the Board concludes that the preponderance of the evidence is against finding that the criteria for service connection for bilateral hearing loss and bilateral tinnitus have been met.  


ORDER

Service connection for bilateral hearing loss and for bilateral tinnitus is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


